Citation Nr: 9900337	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lumbar spine 
disability as secondary to a service connected cervical spine 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability as secondary to a service connected 
cervical spine disability and, if so, whether the evidence 
warrants a grant of service connection.  

4.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 30 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from October 1, 1961 to August 
11, 1962 and from July 1, 1976 to September 17, 1977.  He had 
additional Reserve service with the United States Army 
Reserves from 1955 to 1963, with the United States Air Force 
Reserves from 1963 to 1966 and 1970 to 1972, and with the 
United States Naval Reserves from 1966 to 1970 and 1972 to 
1977 to include a period of inactive duty  training on 
September 27, 1975.  

In a June 1978 rating decision, the Columbia, South Carolina 
Regional Office (RO) granted service connection for a 
cervical spine disability and assigned a 10 percent rating.  
Thereafter, the Board of Veterans Appeals (Board) granted a 
20 percent rating in a September 1980 decision, and the RO 
assigned a 30 percent rating in a December 1994 rating 
decision.  This appeal arises from a June 1995 rating 
decision of the RO, which denied the veterans claims for 
service connection for hypertension and for a lumbar spine 
disability as secondary to a cervical spine disability, for 
an increased rating for a cervical spine disability, and for 
a total disability rating based on individual unemployability 
due to service connected disability.  

In a June 1986 decision, the Board denied the veterans claim 
for entitlement to service connection for a psychiatric 
disability as secondary to a service connected cervical spine 
disability.  In July 1995, the veteran requested that his 
claim for entitlement to secondary service connection for a 
psychiatric disability be reopened, and additional evidence 
was received in support thereof.  In a July 1995 rating 
action the RO, without considering the prior Board denial or 
establishing new and material evidence had been submitted to 
reopen the claim for service connection for a psychiatric 
disability as secondary to the service connected cervical 
spine disability, denied service connection for a psychiatric 
disability as secondary to the service connected cervical 
spine disorder on the merits.  The veteran  appealed the July 
1995 rating action.  

The Board notes that in a statement received in October 1997 
the veteran withdrew his appeal with regard to the issue of 
service connection for diplopia.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection for hypertension 
is warranted based on military records indicating borderline 
hypertension at various times during periods of active duty 
training in the middle to late 1970s.  He also contends that 
service connection for a lumbar spine disability as secondary 
to his cervical spine disability is warranted because the 
traumatic arthritis in his cervical spine migrated to his 
lumbar spine. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veterans claims for 
entitlement to service connection for hypertension and for a 
lumbar disability as secondary to a cervical spine disability 
are not well grounded and must be denied. 



FINDINGS OF FACT

1.  The veterans claim that his hypertension was incurred in 
service was not accompanied by any medical evidence to 
support that allegation.   

2.  The claim for service connection for hypertension is not 
plausible.

3.  The veterans claim that his lumbar spine disability was 
caused or aggravated by his service connected cervical spine 
disability was not accompanied by any medical evidence to 
support that allegation.   

4.  The claim for service connection for a lumbar spine 
disability as secondary to a service connected cervical spine 
disability is not plausible.


CONCLUSIONS OF LAW

1.  The veterans claim for entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veterans claim for entitlement to service connection 
for a lumbar spine disability as secondary to a service 
connected cervical spine disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

Service medical records show that on a September 1961 
examination, the veterans blood pressure was 138/88 
(sitting).  On a separation physical examination in August 
1962, the veterans blood pressure was 140/80 (sitting).  On 
a reenlistment examination in November 1972, his blood 
pressure was 120/80 (sitting), 118/80 (recumbent), and 120/82 
(standing).  On an annual examination in December 1973, his 
blood pressure was 116/78 (recumbent) and 114/82 (standing).  
On an annual examination in March 1975, his blood pressure 
was 138/70 (recumbent) and 136/80 (standing).  On a June 1976 
physical examination, his blood pressure was 136/80 
(sitting).  On a May 1977 physical examination, his blood 
pressure was 132/82 (sitting).  The records show no clinical 
findings or diagnosis of hypertension.  

On VA examination in November 1962, the veterans blood 
pressure was 146/88 (sitting).  On examination, the heart 
sounds were regular and clear, and peripheral vessels were 
not thickened.  The diagnosis did not include hypertension.  

On VA examination in November 1977, the veterans blood 
pressure was 140/80.  The diagnosis did not include 
hypertension.  

In May 1983, medical records from Aiken Community Hospital 
dated in November 1978, and VA outpatient records dated from 
March to August 1979 and January 1982, were received.  The 
records indicate that the veterans blood pressure was 130/80 
in November 1978, 160/90 and 160/84 in March 1979, 134/72 in 
August 1979, and 136/70 in January 1982.  The records show no 
diagnosis of hypertension.  

In March 1985, medical records from Aiken Community Hospital 
were received, indicating blood pressure readings of 124/80 
in March 1981, 136/92 in October 1981, 140/98 and 112/84 in 
December 1981, 160/90 in February 1982, and 120/80 in January 
1983.  

On VA examination in March 1994, it was noted that the 
veteran had a history of hypertension.

A March 1994 medical record from the Eisenhower Army Medical 
Center (EAMC) indicates that the veteran was taking 
medication for hypertension.  

In May 1994, a VA outpatient record dated in January 1994 was 
received, indicating that the veterans blood pressure was 
126/80.  

Medical records dated in August 1994 show that the veterans 
blood pressure was 159/89 on a VA outpatient record and 
130/82 on an EAMC record.

In September 1994, a consultation report dated in June 1994 
from John Handy, M.D., was received, indicating that the 
veterans blood pressure was 140/80.

A December 1994 medical record from St. Joseph Hospital 
indicates a history of hypertension.  

In March 1995, a letter dated in February 1995 from Combined 
Insurance Company of America was received, indicating that 
the veterans application for life insurance coverage was 
denied on the basis of his admitted history of high blood 
pressure.  

On a June 1995 VA outpatient record, the veteran was 
diagnosed with hypertension.

Medical records dated in July and August 1995 indicate blood 
pressure readings of 141/79 and 116/80.

In April 1996, a letter dated in September 1995 from the 
Medical Information Bureau (MIB) was received.  The MIB 
informed the veteran that in its data files there were three 
reports from insurance companies, which indicated that the 
veteran was currently under treatment for his blood pressure, 
that the average of his current readings were systolic of 
141-160 and diastolic of 90 or less, that the highest known 
readings in the past were systolic of 161-180 and diastolic 
of 91 through 100, and that the information was obtained from 
medical personnel and facilities.  

In April 1996, medical records, dated from September 1995 to 
February 1996, from the VA and the EAMC were received.  The 
records indicate that the veteran had a history of 
hypertension and that his current blood pressure readings 
were 146/81, 136/81, 121/74, and 133/71.

In May 1996, medical records dated in October 1995 and 
clinical records of a treadmill test were received.  The 
medical records show an assessment of fatigue associated with 
chest discomfort.  The veterans blood pressure was 138/79.  
The impression of the treadmill test revealed good blood 
pressure response although the veteran did not achieve the 
target heart rate.  

Medical records dated from May to June 1996 show that the 
veteran had blood pressure readings of 142/76 and 158/79.  In 
June 1996, the impression included hypertension in fair 
control.  

A January 1997 medical record from the EAMC indicates a 
medical history of hypertension.  

In April 1998, additional medical records dated from December 
1997 to March 1998 were received, indicating a history of 
hypertension.  In December 1997, the veterans blood pressure 
was 133/115.  In January 1998, his blood pressure was 155/92.  
A March 1998 record shows a blood pressure reading of 153/83.  
Other March 1998 records show that the veterans blood 
pressure was 154/78 and 172/80 and that he was receiving 
treatment for proteinuria as secondary to his hypertension.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  The term active military, naval, or air service 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).

Where a veteran served 90 days or more during a period of war 
or peacetime after December 31, 1946 and hypertension becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of active duty, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).    

Furthermore, the law provides that a claimant for benefits 
under a law administered by the Secretary of the United 
States Department of Veteran Affairs (VA) shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained below, the Board finds 
that the veterans claim is not well grounded.
To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the veteran contends that his military records 
reflect that he had borderline hypertension at various times 
during periods of active duty training in the middle to late 
1970s.  However, the entire service medical record is silent 
as to complaints, treatment, or diagnosis of hypertension.  
Moreover, there are no medical records of a diagnosis or 
treatment of hypertension in the year following his September 
1977 discharge from the last period of active duty.  The 
service medical records fail to show--and the veteran has not 
submitted evidence of--high blood pressure or hypertension in 
the middle to late 1970s, as alleged.  

While the veteran believes his hypertension was incurred in 
service, as a layman, he may not offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also, Hyder v. Derwinski, 1 Vet. App. 221 
(1991)(lay hypothesizing as to the etiology of a current 
disability is not credible, particularly if it is not 
supported by medical authority).  What is lacking in 
establishing a well grounded claim is competent medical 
evidence of hypertension in service, within one year of 
separation from service, or a nexus between currently 
demonstrated hypertension and service.  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) as the evidence submitted does not cross the 
threshold of mere allegation.  Thus, the claim for 
hypertension is not well grounded as it lacks plausibility.

II.  Secondary Service Connection for a Lumbar Spine 
Disability

Service medical records do not show any complaints, clinical 
findings, or diagnosis of a lumbar spine disability.  

On VA examination in November 1962, the veteran complained of 
pain in the lower back.  There were no clinical findings or 
diagnosis referable to the lumbar spine.

In February 1984, medical records from a private hospital 
dated in March 1963 were received, indicating an impression 
of leg length inequality and low back pain.  

In March 1985, medical records from Aiken Community Hospital 
were received.  A March 1963 clinical record notes that the 
veterans right leg was 7 millimeters shorter than his left 
leg.  A December 1981 record indicates a complaint of low 
back pain over the lumbosacral joint and a diagnosis of 
lumbosacral spine pain.

In November 1994, VA outpatient records were received, 
indicating that in October 1994 the veteran complained of low 
back pain and in November 1994 he underwent a magnetic 
resonance imaging (MRI).  The MRI revealed a combination of 
posterior osteophyte and disc herniation at L1-2, L2-3, and 
L3-4, and spondylosis deformans of the upper lumbar spine.  

In February 1995, private and VA medical records were 
received.  An October 1994 record from Cardiology Associates 
notes a diagnosis of acute lumbar strain.  A November 1994 
prescription form from Summerville Neurosurgery indicates 
that physiotherapy was ordered for the veterans lumbar and 
cervical spondylosis.  A December 1994 record from St. Joseph 
Hospital notes a complaint of severe low back pain and 
moderately severe cervical pain.  The veteran underwent 
therapy to decrease his lumbar pain.  A January 1995 VA 
prescription form indicates that range of motion and 
strengthening exercises were ordered for the veterans 
cervical and lumbosacral spine.  

In March 1995, an EAMC record dated in February 1995 was 
received, indicating that a preliminary scout film on a upper 
gastrointestinal and barium swallow test demonstrated 
degenerative changes in the lumbar spine.

In July 1995, VA and private medical records were received.  
Records dated from March to May 1995 from Walton 
Rehabilitation Care Center indicate that the veteran was 
evaluated and received physical therapy for his diagnosed 
neck and lower back pain.  An April 1995 VA outpatient record 
indicates that the veteran had mild lumbar stenosis and 
foraminal impingement of L1-2 and L2-3.  There was a 
complaint of cervical and lower back pain.  On a June 1995 VA 
outpatient record, the veteran was diagnosed with cervical 
and lumbar spondylosis.  Another June 1995 record indicates a 
diagnosis of mild lumbar stenosis with foramen impingement at 
L1-2 and L2-3.  

In September 1995, medical records dated in July and August 
1995 were received, indicating treatment for lumbar 
spondylosis.  

In April 1996, medical records dated from September 1995 to 
February 1996 from the VA and the EAMC were received, 
indicating complaints and treatment of low back pain with 
lower extremity symptomatology.  The diagnoses included 
chronic low back pain, multi-level lumbar spine degenerative 
disc and joint disease, herniated nucleus pulposus, and 
sciatica.  

In May 1996, a medical record dated in March 1996 from the 
EAMC, reflecting severe degenerative joint disease of the 
lumbar spine, and copies from medical texts and extracts 
concerning degenerative joint disease of the spine were 
received. 

On VA examination in June 1996, the veteran complained of low 
back pain over the previous two to three years.  On 
examination, the range of motion of the lumbar spine was 
flexion to 75 degrees, extension to 10 degrees, rotation to 
30 degrees, and lateral bending to 10 degrees.  The motor 
examination of the lower extremities was 5/5, and sensation 
was intact.  The deep tendon reflexes were +2 and symmetric, 
and Babinskis tests were downgoing.  The assessment was 
spondylosis.  The examiner opined that there was no relation 
of the lumbar spine problems to the cervical problems and 
that the problems were completely unrelated although 
probably related to the same underlying degenerative process 
involving the veterans disks.  The examiner also stated that 
the problems were not trauma-related, service-related in any 
way, or connected in any way to the veterans cervical spine.  

In October 1996, a medical record dated in May 1996 from the 
EAMC was received, indicating that the veterans low back 
pain was better.  

A January 1997 medical record from the EAMC indicates a 
medical history of degenerative joint disease with disk 
disease at L2-3.  

A November 1997 medical record indicates occasional low back 
pain radiating into the left lower extremity.  

As noted above in Part I in the reasons and bases for 
findings and conclusions with respect to the issue of service 
connection for hypertension, the applicable regulations are 
contained in 38 U.S.C.A. §§ 5107(a), 1110, 1131, 101(24).  
The Courts holdings in Murphy, Tirpak, King, Lathan, and 
Caluza with respect to establishing a well grounded claim are 
also for application.

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1998); and for a disability which is proximately due to or 
the result of a service connected injury, see 38 C.F.R. 
§ 3.310 (1998).  

In this case, the veteran contends that the traumatic 
arthritis in his service connected cervical spine 
migrated to his lumbar spine and that he should therefore 
be service connected on a secondary basis.  The service 
medical records do not show any complaints, treatment, or 
diagnosis of a lumbar spine disability.  The VA and private 
medical evidence of record reveals that the veteran 
complained of lumbar and lumbosacral spine pain in 1962 and 
1963, which is prior to his cervical spine injury in a 1975 
motor vehicle accident.  Following service, the medical 
evidence shows that the veterans initial complaint regarding 
the low back was in a December 1981 Aiken Community Hospital 
record.  The next low back complaints in the medical record 
appeared in 1994 when the veteran was diagnosed with 
osteophyte and disc herniation at L1-2, L2-3, and L3-4 and 
with spondylosis deformans of the lumbar spine.  Thereafter, 
the veteran was treated continuously for his lumbar spine 
problems; however, the medical records do not indicate a 
relationship between the lumbar spine disability and his 
cervical spine disability.  In fact, the VA examiner in June 
1996 specifically addressed the question of a nexus between 
the cervical and lumbar problems and opined that such 
problems were completely unrelated and that the lumbar 
problems were not connected in any way to the veterans 
cervical spine.  In sum, the medical evidence of record does 
not show a connection between the veterans service connected 
cervical spine disability and his diagnosed osteophyte and 
disc herniation at L1-2, L2-3, and L3-4 and spondylosis 
deformans of the lumbar spine.   

In short, what is lacking in establishing a well grounded 
claim is evidence that the veterans service connected 
cervical spine disability caused or aggravated his lumbar 
spine disability.  Without this medical evidence, the veteran 
has not met the initial burden under 38 U.S.C.A. § 5107(a) as 
the evidence submitted does not cross the threshold of mere 
allegation.  Thus, the claim for service connection for a 
lumbar spine disability as secondary to a service connected 
cervical spine disability is not well grounded as it lacks 
plausibility and must therefore be denied.


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a lumbar spine 
disability as secondary to a service connected cervical spine 
disability is denied.  


REMAND

The Board notes that in a June 1986 decision it denied 
entitlement to service connection for a psychiatric 
disability as secondary to the service connected cervical 
spine disorder.  The RO in July 1995, without considering the 
prior Board decision or whether new and material evidence had 
been submitted to reopen the claim, considered the issue on 
the merits.

On an application to reopen a previously and finally 
disallowed claim, the RO must conduct a two-part analysis.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, 
it must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material.  See Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  New evidence is evidence that is not merely 
cumulative of other evidence in the record.  Ibid.  Evidence 
is material where it is relevant to and probative of the 
issue at hand and where it is of sufficient weight or 
significance (assuming its credibility, see generally, Justus 
v. Principi, 3 Vet. App. 510, 513 (1992)) that there is a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  Sklar v. Brown, 5 Vet. App. 140, 145 
(1993); Cox v. Brown, 5 Vet. App. 95, 98 (1993); Colvin, 1 
Vet. App. at 174.  However, in a recent case the United 
States Court of Appeals for the Federal Circuit determined 
that in imposing the requirement that there be a reasonable 
possibility of a changed outcome, the United States Court of 
Veterans Appeals in the Colvin case impermissibly ignored the 
definition of material evidence adopted by VA.  Thus, that 
part of the Colvin test was overruled.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Second, if it is determined that 
the evidence is new and material, the Board must reopen the 
claim and evaluate the merits of the veteran's claim in light 
of all the evidence, both old and new.  Masors v. Derwinski, 
2 Vet. App. 181, 185 (1992 

Once it has been determined that new and material evidence 
has been submitted to reopen the veterans psychiatric 
disability claim, the RO must now determine whether the 
evidence of record, both old and new, supports his claim for 
entitlement to service connection for a psychiatric 
disability as secondary to a service connected cervical spine 
disability.  In view of the foregoing the RO must consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, whether all the evidence 
warrants a grant of service connection.

With regard to the increased rating claim, the veteran 
contends that a rating in excess of 30 percent for his 
service connected cervical spine disability is warranted.  He 
is currently service connected for limitation of motion of 
the cervical spine with traumatic arthritis and spinal 
stenosis at CC3-4, 4-5, and 6-7 and the disability is 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, the maximum permitted under this code.  
However, in light of medical records that show there is a 
neuropathy associated with the veterans cervical spine, the 
RO must also consider the potential applicability of 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which permits a 
maximum rating of 60 percent.  

The medical evidence of record shows that from 1995 the 
veteran variously complained of numbing of his arms, 
radiating pain to the shoulders, and decreased grip strength 
on the right.  On VA examination in June 1996 his cervical 
spine x-rays revealed degenerative changes involving facet 
joints from C3 below with mild to moderate disc disease at 
the levels of C4-5 and C6-7.  A September 1997 VA record 
indicated that the veteran had a central herniated disc at 
the levels of C3-4 and C4-5 with cervical spinal cord 
compression at these levels.  A March 1998 medical record 
showed that the veteran was diagnosed with degenerative disc 
disease.  While this evidence reflects that the veteran has 
intervertebral disc disease, it is not clear from the record 
whether his neuropathy was either caused by or related in any 
way to his service connected cervical spine disability.  
Although a VA examiner opined in June 1996 that the veterans 
cervical problems were probably related to an underlying 
degenerative process involving the disks which was not 
trauma-related, the record is still ambiguous with regard to 
this question.  Under the circumstances, a VA examination is 
in order to resolve the issue of whether the veteran has an 
intervertebral disc syndrome and if so, whether it is 
attributable or related to the veterans service connected 
cervical spine disability. 

Moreover, in light of the Courts holding in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary concern in a claim for an increased 
rating, the Board requests evidentiary development to ensure 
that all pertinent up-to-date clinical evidence is obtained 
regarding the veterans claim for an increased rating for his 
cervical spine disability.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the claims file and 
associate them with the claims file.

2.  The RO should consider whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for psychiatric disorder as 
secondary to the service connected 
cervical spine disorder and, if so, 
whether all the evidence warrants service 
connection for a psychiatric disorder as 
secondary to the service connected 
cervical spine disorder. 

3.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics 
and neurology to determine the current 
nature and severity of his service 
connected cervical spine disability.  The 
claims folder must be made available to 
the examiner(s) prior to the examinations 
so that the pertinent aspects of the 
veterans military and medical history 
may be reviewed.  Such tests as the 
examiner(s) deem necessary should be 
performed, to include range of motion 
studies.  The RO should provide the 
examiner(s) with the criteria of 
Diagnostic Code  5290 and 5293.  The 
examiner(s) should first set forth the 
limitation of motion of the cervical 
spine in relationship to Diagnostic Code 
5290. Then the examiner(s) should state 
whether the veteran has intervertebral 
disc syndrome of the cervical spine and, 
if so, whether it is as likely as not due 
to the service connected cervical spine 
disorder.  If the veteran has 
intervertebral disc syndrome of the 
cervical spine the examiner(s) should put 
forth the findings in relationship to 
that code.  The examiner(s) should render 
an opinion whether the cervical spine 
disorder alone precludes employment.

4.  If the veteran has intervertebral 
disc syndrome of the cervical spine and 
the RO determines that it is not service 
connected, the veteran should be informed 
of the decision and furnished appellate 
rights.

5.  The RO should readjudicate the 
veterans claims and provide the veteran 
and his representative with a 
supplemental statement of the case.  They 
should be afforded the applicable time to 
respond if the decision remains adverse 
to the veteran. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
